Citation Nr: 1428529	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbosacral strain with degenerative disc disease (low back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for a low back disability and assigned a 20 percent rating effective July 29, 2002.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in January 2011.  A copy of the hearing transcript has been associated with the claims file.  The Board then remanded the claim in September 2011 for additional development.  The case now returns to the Board for further review.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to March 9, 2006, the Veteran's low back disability was not manifested by forward flexion of 30 degrees or less, favorable ankylosis, listing of the whole spine to the opposite side, or severe intervertebral disc syndrome with recurring attacks.

2.  From March 9, 2006, the Veteran's low back disability was manifested by pronounced intervertebral disc syndrome with persistent neurological findings, including spasm, absent ankle jerk, and radiculopathy, with little intermittent relief.


CONCLUSIONS OF LAW

1.  Prior to March 9, 2006, the criteria for a rating in excess of 20 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71 (2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 (2002).

2.  From March 9, 2006, the criteria for a 60 percent rating for the Veteran's low back disability have been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a February 2008 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's VA treatment records and hearing transcript have been associated with the claims file.  As noted in the Board's September 2011 remand, the Veteran had identified potentially relevant private treatment records.  However, he has not responded to VA's September 2011 request that he provide these records, or that he provide sufficient information and authorization for VA to obtain them on his behalf.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's low back disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board's September 2011 remand directives have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran's lumbosacral spine disability is currently assigned a 20 percent rating under Diagnostic Code 5237.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345- 54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disorder disability under both the former and revised criteria pertaining to ratings of the spine, under the applicable time periods.

A.  Old Criteria

Prior to September 2003, Diagnostic Code 5292 pertained to limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of the lumbar spine, and a 40 percent rating was warranted for severe limitation of the lumbar spine. See 38 C.F.R. Part 4, Diagnostic Code 5292 (2002).  The words "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  The use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2013).

Under Diagnostic Code 5295, a 20 percent rating is warranted for lumbosacral strain with muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position.  A 40 percent rating is warranted with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5289, favorable ankylosis of the thoracolumbar spine warranted a 40 percent disability rating, and unfavorable ankylosis warranted a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Under Diagnostic Code 5293, moderate intervertebral disc syndrome (IVDS) with recurring attacks warranted a 20 percent disability rating.  Severe IVDS with recurring attacks and intermittent relief warranted a 40 percent disability rating.  Pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief warranted a 60 percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Based on the evidence of record, the Board finds that a staged rating is appropriate in this case.  Prior to March 9, 2006, a rating in excess of 20 percent is not warranted.  The Board notes that the only evidence addressing the Veteran's low back disability for this period is a VA record from December 2004, which shows the Veteran denied any bowel or bladder complaints.

From March 9, 2006, the date of the first VA examination, the Board finds that a 60 percent rating is warranted under Diagnostic Code 5293.  While the examiner stated that no IVDS was present, the examination reflects complaints of low back pain radiating to the lower extremities.  A straight leg raising test was positive on the left side, and the Veteran had demonstrable muscle spasms.  

Subsequent records from March and April 2007 show the Veteran missed 3 days of work due to low back pain, and received epidural injections.  VA records dated September 2007 and June 2008 show he continued to complain of low back pain radiating to his left leg.  Private records stated that the Veteran was unable to perform his occupational duties from July 7, 2008 through September 8, 2008, due to lumbosacral disc syndrome.  Additional VA records from September 2008 show that the Veteran complained of back pain, 7/10 in severity, which radiated down his body.  On examination, he was unable to flex forward.  He was told to avoid lifting more than 10 pounds and avoid walking more than 20 minutes.

In November 2008, the Veteran reported to a VA emergency room and requested a "pain shot."  He received a Toradol injection.  In April 2009, he reported that his left leg feels like it falls asleep at times.  Examination revealed left lower extremity strength of 4/5 and decreased pinprick sensation.  The Veteran was also observed walking with a left-sided limp.  An October 2009 VA mental health clinic note shows the Veteran reported pain as "20/10" in severity.  His treating psychologist noted that the Veteran appeared to be extremely uncomfortable.  

The Veteran underwent another VA examination in October 2009.  He reported moderate pain with weakness in his left leg and foot.  On examination, the Veteran did not have any spasms or guarding, but did ambulate with a limp.  The examiner indicated that the Veteran did not have IVDS.

VA records dated July 2010 again noted that the Veteran was unable to flex forward.  In August 2010, he reported slipping on some stairs.  He was able to catch himself on the railing, but the incident exacerbated his low back pain, which he rated as 8/10 in severity.  He reported similar pain levels in December 2010. 

During his January 2011 hearing, he reported experiencing unbearable pain at times, which he occasionally treated with Percocet.  He stated that his foot fell asleep with prolonged standing.  He could no longer engage in activities with his kids, and he had switched to a sedentary job to accommodate his condition.

The Veteran underwent additional VA examinations in September 2011 and August 2012.  The September 2011 examination reflects the Veteran mostly complained of low back pain, with fleeting tingling in his left leg.  He usually took a break after 30 minutes of standing, and was sometimes bothered with prolonged sitting.  He reported that he missed about 2 days of work each month due to his back pain.  On examination, straight leg raising was negative, and the Veteran had normal muscle tone with no sensory loss.  

However, the August 2012 examination reflects a positive finding of IVDS with moderate left leg radiculopathy.  There was decreased strength and sensation in the left lower extremity, and the left ankle reflex was absent.  The Veteran again reported that he missed 2 or 3 days of work each month due to his condition.

The evidence in this case reflects a history of symptoms and objective findings that have waxed and waned somewhat since March 2006.  Notably, VA examiners in March 2006 and October 2009 stated that the Veteran did not have IVDS.  However, private records from 2008 and the August 2012 VA examiner did diagnose the condition.  In light of the Veteran's symptom history, a rating under Diagnostic Code 5293 for IVDS is appropriate.

This symptom history includes muscle spasm in March 2006 and an absent ankle reflex in August 2012.  The August 2012 examiner also diagnosed moderate left leg radiculopathy, and the record reflects persistent symptoms of this condition, both through objective findings and the Veteran's subjective reports.  These findings (spasm, absent ankle jerk, persistent radiculopathy) are all expressly contemplated by the 60 percent rating under Diagnostic Code 5293.  The rating criteria also contemplate "little intermittent relief," which has been demonstrated in the Veteran's reports of pain severity of at least 7/10, his history of epidural injections, including the documented trip to the emergency room seeking a pain shot, his use of Percocet, and the report by his psychologist that he appeared extremely uncomfortable due to severe pain.  Moreover, the Board has also considered the Veteran's reports that he missed work 2 or 3 days a month due to his condition, and private records showing he was unable to work in July or August 2008.  His documented limitations on lifting and walking during the appeal period have also been considered.  

In sum, the overall weight of the evidence reflects a level of impairment consistent with a 60 percent rating for IVDS under Diagnostic Code 5293 as of March 9, 2006.  This rating contemplates the Veteran's restricted lumbar spine motion, as well as all associated neurologic findings, and is the highest schedular rating available under the "old criteria."

In assigning this staged rating, the Board notes that the exact onset of the Veteran's current symptoms and level of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for the 60 percent rating is March 9, 2006, based upon the findings of the VA examination conducted on that date.

B.  New Criteria

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243. Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2012).

Under the General Rating Formula, the regulations provide, in pertinent part, for a higher 40 percent rating if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2013).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Note:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the old criteria above, the Veteran is assigned a 20 percent rating prior to March 9, 2006, and a 60 percent rating thereafter.  The Board again notes that the evidence available prior to March 9, 2006, only notes that the Veteran had no bowel or bladder incontinence.  Therefore, a rating higher than 20 percent is not warranted prior to March 9, 2006.

With respect to the period from that date, the Board notes that the Formula for Rating IVDS Based on Incapacitating Episodes does not contemplate a rating higher than 60 percent, and therefore it need not be discussed further.  The pertinent question is whether the Veteran's orthopedic and neurologic abnormalities result in combined ratings higher than 60 percent.

In this case, they do not.  Forward flexion for the Veteran's low back was measured or estimated to be 60 degrees in March 2006, October 2009, and September 2011, even when accounting for repetitive use and the onset of pain.  In August 2012, it was 45 degrees.  These findings are not consistent with a higher 40 percent rating under the General Rating Formula, which requires forward flexion of 30 degrees or less, or favorable ankylosis.

Notably, the Veteran was unable to flex forward September 2008 and July 2010.  Even assuming he was awarded the 40 percent rating for this limited range of motion, he neurologic abnormalities are not sufficient to exceed a combined 60 percent rating.  

First, the overall weight of the evidence is against a finding of any bowel or bladder incontinence associated with the Veteran's condition.  Notably, he reported in April 2009 that he had a history of urinary incontinence 3 years prior, and he reported some fecal incontinence during his October 2009 VA examination.  However, during his August 2012 examination, he denied having any urinary issues since 1992, and he denied ever having fecal incontinence.  This is consistent with the numerous instances in which he denied such symptoms, including in December 2004, March 2006, September 2007, June 2008, September 2008, July 2010, August 2010, and December 2010.  Therefore, separate ratings for bowel or bladder incontinence are not appropriate.

Second, the Veteran clearly has left leg radiculopathy, which would be rated under Diagnostic Code 8520.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

The August 2012 VA examiner diagnosed moderate left leg radiculopathy, based on strength of 4/5, absent left ankle reflex, and decreased sensation.  Although the examiner's diagnosis is not dispositive as to severity, the objective findings are consistent with a moderate level of impairment.  The evidence from earlier in the appeal period does not reflect findings such as diminished muscle bulk or atrophy consistent with "moderately severe" incomplete paralysis.  Therefore, no more than a 20 percent rating is warranted for radicular symptoms.

The Veteran also reported having erectile dysfunction, which would be rated by analogy under Diagnostic Code 7522, which provides a 20 percent rating for deformity of the penis with loss of erectile power.  Special monthly compensation for loss of use of a creative organ is also applicable.  In this case, however, because no actual deformity has been demonstrated, a 0 percent schedular rating would be appropriate.  See 38 C.F.R. § 4.31.

In sum, the Veteran would be in receipt of a 40 percent rating for the lumbar spine, a 20 percent rating for radiculopathy, and special monthly compensation for erectile dysfunction.  This results in a combined evaluation of 50 percent.  See 38 C.F.R. § 4.25.  A 50 percent rating plus special monthly compensation results in an overall level of compensation that is less than a 60 percent rating.  See 38 U.S.C.A. § 1114.  Therefore, the 60 percent rating under Diagnostic Code 5293 is the most appropriate rating.

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's limited range of motion, radiculopathy, and other neurologic abnormalities are all expressly contemplated by the rating schedule.  The evidence does not show that the Veteran's condition is manifested by any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's low back condition does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the Veteran reported that he missed 2 or 3 days a month of work as a result of his back disability.  While the Board has considered his statements, the assigned ratings, particularly the 60 percent rating, contemplate a significant loss of working time.  38 C.F.R. § 4.1.  His condition has not been shown to cause marked interference with employment above and beyond that which is already contemplated by the assigned schedular rating.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Prior to March 9, 2006, a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease is denied.

From March 9, 2006, a 60 percent rating for lumbosacral strain with degenerative disc disease is granted.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


